Davison, J.
Lewis sued Hunt before the mayor of Rising Sun, who was ex officio a justice of the peace, and recovered judgment for 25 dollars and 50 cents. Hunt appealed. In the Circuit Court Lewis remitted 5 dollars and 15 cents of the judgment before the mayor. The cause was submitted to a jury. Verdict in favor of Lewis for 11 dollars and 57 cents, and judgment against Hunt for that sum and costs of suit. This judgment for costs
is erroneous. The amount recovered before the mayor was reduced, upon the appeal, more than 5 dollars. Hunt was, therefore, entitled to a judgment for costs. R. S. 1843, c. 47, s. 175.—2 Ind. R. 288.-8 Blackf. 589.

Per Curiam.

So much of the judgment as gives costs to the plaintiff below, is reversed, with costs. Cause remanded with directions to the Circuit Court to render judgment for costs in favor of the defendant below.